NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Argued November 18, 2020
                              Decided December 28, 2020

                                         Before

                       DIANE S. SYKES, Chief Judge

                       MICHAEL S. KANNE, Circuit Judge

                       DIANE P. WOOD, Circuit Judge


No. 19-3054

UNITED STATES OF AMERICA,                      Appeal from the United States
     Plaintiff-Appellee,                       District Court for the Northern
                                               District of Illinois, Eastern Division.

      v.                                          No. 1:15-CR-00715(1)

JACQUELINE TUANQUI,                               Andrea R. Wood,
     Defendant-Appellant.                         Judge.



                                       ORDER

       A jury convicted Jacqueline Tuanqui of Medicare fraud, in part because she paid
for patient referrals in violation of the Medicare Anti-Kickback Statute, 42 U.S.C.
§ 1320a-7b(b)(2)(A), while operating a home-healthcare company. Tuanqui challenges
the sufficiency of the evidence, arguing that no rational jury could have concluded that
her fixed monthly payments to a recruiter constituted illegal per-patient referral fees.
But the jury, in rendering a guilty verdict, was not required to find that Tuanqui made
kickback payments on a per-patient basis. Because the government presented ample
evidence that Tuanqui paid money for patient referrals, we affirm.
No. 19-3054                                                                      Page 2


                                           I
       Tuanqui owned and operated a home-healthcare company, Hexagram Home
Heath, LLC, from 2008 to 2015. Hexagram provided in-home care to patients and
received $12.4 million—approximately 90% of its revenue—from Medicare claims.
Tuanqui herself received approximately $1.4 million in checks from Hexagram and
withdrew $800,000 in cash from Hexagram accounts.
        In 2017, Tuanqui and several Hexagram employees were charged in a
superseding indictment with conspiracy to commit health care fraud (count 1),
conspiracy to violate the Medicare Anti-Kickback Statute (count 2), substantive
violations of the Medicare Anti-Kickback Statute involving codefendants Susie
Avellanosa (counts 3–8) and Lourdes Ladlad (count 9), and visa fraud (count 10). The
other defendants pleaded guilty, while Tuanqui’s case proceeded to an eight-day jury
trial. Because Tuanqui’s appeal challenges the sufficiency of the evidence only with
respect to counts three through eight, which involved payments to cooperating
codefendant Avellanosa, we focus on the record as it relates to her dealings with
Avellanosa.
        At trial Avellanosa testified about her arrangement with Tuanqui and Hexagram.
When she began working with Tuanqui in 2012, she agreed to refer 10 to 12 patients to
Hexagram each month in return for Hexagram’s commitment to pay her $3,600 twice
monthly. For any month that Avellanosa fell short, they agreed that she would make up
the difference the next month. Avellanosa understood that the purpose of the
arrangement was to compensate her $600 for each referral and “make it look like a flat
rate.” She did no work for Hexagram other than referring patients. During her 16
months at Hexagram, Avellanosa regularly missed her quota (though she met it once
and exceeded it once). Nonetheless, twice each month, Tuanqui cut Avellanosa a check
for $3,600. When Tuanqui discontinued their arrangement after 16 months, Avellanosa
believed her reason was too few referrals.
       Testimony was also presented by another cooperating codefendant, Josarina
Buenavista, Hexagram’s former health care services manager. Buenavista was familiar
with Avellanosa’s work for the company, and she corroborated Avellanosa’s
description of the latter’s arrangement with Tuanqui. She also testified about her
understanding of the scope of the Anti-Kickback Statute. When questioned on cross-
examination by Tuanqui’s counsel, Buenavista said that, as she understood it, the
statute prohibited only a specific form of payment for patient referrals—“paying on a
per-patient basis”—and flat-fee payments were always permissible. On redirect,
Buenavista confirmed that Avellanosa was paid a flat fee but added that she still “had
concerns” about the arrangement’s legality. Other government witnesses testified that
No. 19-3054                                                                               Page 3


they understood the Anti-Kickback Statute to prohibit paying for patient referrals, with
no mention of flat versus per-patient fees.
       After the government presented its case, Tuanqui moved under Federal Rule of
Criminal Procedure 29 for a judgment of acquittal on all counts. The court denied the
motion because it found the government’s evidence sufficient to sustain convictions.
The jury then convicted on all ten counts, finding, as pertinent here, each check written
to Avellanosa to be an illegal kickback.
       After trial, Tuanqui challenged the sufficiency of the evidence against her,
moving again for a judgment of acquittal under Rule 29 on counts three through eight
as well as for a new trial under Federal Rule of Criminal Procedure 33 on the other
counts. The court denied both motions, concluding that a reasonable jury could find,
based on Avellanosa’s testimony, that Tuanqui paid her for patient referrals.
                                               II
       On appeal, Tuanqui challenges the denial of her posttrial motion for a judgment
of acquittal, renewing her argument that the government’s evidence was legally
insufficient on counts three through eight. But the evidence at trial, when viewed in the
light most favorable to the prosecution, see United States v. George, 900 F.3d 405, 409
(7th Cir. 2018), was sufficient for the jury to find that that Tuanqui and Avellanosa
exchanged money for patient referrals—an arrangement that qualifies as an illegal
kickback. Multiple witnesses testified that Tuanqui agreed to pay Avellanosa $7,200 per
month for her efforts to refer 10 to 12 patients per month. The jury also heard evidence
that the only work Avellanosa did for Hexagram was referring patients, and that
Tuanqui eventually fired her for referring too few patients. Tuanqui does not dispute
that she made the payments in question or that Avellanosa tried to refer 10 to 12
patients per month as part of their agreement.
        Tuanqui nonetheless challenges the sufficiency of the evidence on the ground
that the government failed to prove that Tuanqui paid Avellanosa on a per-patient
basis, as opposed to a flat fee. In her view, the government argued at trial that she
compensated Avellanosa per patient, and it thus waived any argument (by failing to
present it to the jury, see United States v. Barta, 776 F.3d 931, 939 (7th Cir. 2015)) that flat-
fee payments could also be illegal kickbacks.
       But Tuanqui is not doing justice to the record. The government did in fact tell the
jury that Tuanqui paid Avellanosa an illegal kickback in the form of a fixed bimonthly
payment. And as a matter of law, paying for patient referrals violates the Anti-Kickback
Statute regardless of how the payments are structured. See 42 U.S.C. § 1320a-7b(b)(2)
(prohibiting “any remuneration (including any kickback, bribe, or rebate) directly or
indirectly, overtly or covertly …” to induce a person to refer a patient for services paid
No. 19-3054                                                                        Page 4


by a federal health care program) (emphasis added); United States v. Nagelvoort, 856 F.3d
1117, 1122, 1126 (7th Cir. 2017) (upholding anti-kickback conviction for three defendants
paid flat monthly fees); United States v. Borrasi, 639 F.3d 774, 781–82 (7th Cir. 2011)
(finding payment in the guise of a salary an illegal kickback); United States v. Jain, 93
F.3d 436, 438 (8th Cir. 1996) (upholding anti-kickback conviction for defendant paid a
flat monthly fee). The jury instructions, consistent with the government’s trial
arguments, accurately reflected the statute’s prohibition on “any remuneration”
regardless of the payment structure.
       Finally, Tuanqui argues that she is entitled to a new trial on counts one, two,
nine, and ten, because the jury’s legally defective findings on counts three through eight
compromised the fairness of the entire trial. We reject this argument because the
evidence on counts three through eight was more than sufficient to support her
conviction.
      We have considered Tuanqui’s other arguments, and they are without merit.
                                                                              AFFIRMED